DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the at least one inlet--.
Claim 22 recites the limitation "the second filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim is viewed to depend on --claim 21-- instead of “claim 16.”
Claim 22 recites the limitation "the filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted as --the third filter--.
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 recites the limitation "the side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 26 recites the limitation "the HEPA filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the at least one filter--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrow et al. (US 6,589,489; hereinafter “Morrow”).
In regard to claim 16, Morrow discloses an air sterilizer unit (air purifier 10) having at least one inlet (air intake 14) and at least one outlet (air exhaust 16) comprising a filter housing (housing 12) having an interior space wherein at least one UVC light source (ultraviolet lamp 50 having a ballast 52 and gas containing tube 46 which can product light in the UVC range; see col. 3, lines 4-8) capable of radiating microorganisms, is located, and at least one filter (particulate filter 40) with a capacity to reduce or remove microorganisms from ambient air, wherein the filter is UVC resistant (shown to be necessary by the UV intensity at the filter 40 as depicted in Figure 3A) and is located between the UVC light source and the at least one outlet, and an air transportation unit (blower 20), wherein the air transportation unit is capable of moving ambient air from the at least one inlet into the filter housing and being exposed to the UVC light and through the at least one filter, and through the at least one outlet.  See Figures 1-3A and col. 2, lines 32-53.
In regard to claim 17, Morrow discloses a pre-filter (dust filter 19) located at the at least one inlet which is viewed to be capable of removing air borne particles having a diameter less than 200 µm as it is well understood that dust includes particles which are typically smaller that 200 µm and the filter would necessarily capture at least some particles under 200 µm.  See Figure 1 and col. 2, line 35.
In regard to claim 18, Morrow discloses wherein the air transportation unit comprises a fan (blower 20) which necessarily has sufficient capacity to move ambient air into the filter housing and through the at least one filter and the at least one outlet.  See Figure 1 and col. 2, lines 32-36.
In regard to claim 19, Morrow discloses wherein the UV lamp 50 is capable of providing UV radiation having a wavelength range of 185-300 nm, which encapsulates the claimed range of 250-260 nm.  See col. 3, lines 4-8.  Morrow additionally discloses that UV light at the wavelength of about 250 nm is desired for dissociating ozone.  See col. 6, lines 55-57. 
In regard to claims 20 and 26, Morrow discloses that the particulate filter 40 may be a pleated fabric filter (i.e. “folded”) which will trap biological contaminants such as virus, bacteria and moulds.  While Morrow does not explicitly use the term “HEPA” to describe the filter, it is viewed that the description of the filter is consistent with the filtering requirements of a HEPA filter as such contaminants necessarily have a diameter less than 0.5 µm, and the filter 40 of Morrow is viewed be equivalent to a HEPA filter.  See col. 5, lines 16-20.
In regard to claim 21, Morrow discloses wherein a second filter (chemically absorbent filter 42) which is necessarily UVC resistant (see figure 3A) which comprises an active carbon filter (charcoal; see col. 5, line 21) which would necessarily be capable of removing at least some air borne particles having a diameter less than 100 µm as Morrow teaches that the filter can become clogged with microparticles.  Morrow teaches that the filter 42 is located downstream of the filter 40, but it is viewed that Morrow discloses that the filter 42 could be located between the UVC light source (UV lamp 50) and the at least one filter (particulate 40) but in doing so would decrease the life of the filter 42 due to clogging from microparticles.  See col. 5, lines 16-29 and Figure 1.
In regard to claim 22, Morrow discloses wherein the dielectric body 30, the particulate filter 40 and the chemically absorbent filter 42 may have photocatalytic materials, such as TiO2, coated or added thereto to produce a continuous cleaning effect.  It is viewed that such addition or coating of the photocatalytic material to the dielectric body and/or filters is structurally equivalent to the claimed a third filter as the configuration of Morrow would necessarily perform the same function as the recited structure and be capable of removing airborne particles having a diameter less than 100 µm.  See Figure 1; col. 9-31; and col. 5, lines 30-41.
In regard to claim 23, Morrow discloses wherein the filter housing (housing 12) is a cylinder shaped housing.  See Figures 1-3.
In regard to claim 24, Morrow discloses wherein the UVC light source (UV lamp 50) includes 1 or 2 UV lamps as depicted in Figures 1-3.
In regard to claim 25, Morrow discloses that the device is necessarily capable of functioning by drawing ambient air into the air transportation unit and into the filter housing to receive UVC light and out through the at least one outlet located at the side of the cylinder housing.  See abstract.
In regard to claim 27, it is viewed that the device of Morrow capable of use as a stand-alone device as the device includes air inlets and air outlets.  See Figure 1.
In regard to claim 28, it is viewed that the device of Morrow capable of functioning inside a closed room.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regard to claims 29-30, Morrow discloses that the device is capable of removing microorganisms (“virus, bacteria, and moulds”; see col. 5, line 18) from ambient air in a room, supplying UVC light to the air and moving the air through the device as recited by the claims.  See Figures 1-3 and the above rejection of claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow.
In regard to claims 17 and 20-22, in case it is viewed that the recited structures of Morrow are not capable of removing airborne particles with the recited diameters, it is held that it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum or workable range of particle diameter to be removed by each filtration layer without creating any new or unexpected results as such is merely routine optimization of a filtration device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774